PER CURIAM.*
This case arises out of the allision of the MTV BRIGHT FIELD with the New Orleans Riverwalk in December 1996. Over 1500 personal injury and property damage claims were filed against the vessel interests. The vessel interests, in turn, filed a limitation of liability action seeking exoneration from or limitation of liability in the district court. The district court consolidated the various actions arising from the allision, stayed them pending resolution of the limitation of liability action and appointed lead counsel. The district court subsequently appointed the appellants (“Attorneys”) as co-lead counsel to protect the interests of the property claimants. The district judge then established a compensation plan to reimburse attorneys who performed for the common benefit. The plan required each settling party to contribute 4% of its individual settlement into an interest-bearing account (“the fund”) for the common benefit, to be paid from the individual party’s attorney’s fee.
After settling the claims of the property claimants, leaving only the personal injury claims outstanding, the Attorneys moved the district court to be excused from this requirement. The district judge denied the motion, concluding that although the Attorneys’ work benefitted the common good, it would be more equitable to require payment by all claimants, and settle the fund at the conclusion of litigation, rather than in a piecemeal fashion. The district court awarded common benefit costs but deferred consideration of common benefit attorneys fees claims until the conclusion of litigation. The district court also denied the Attorneys’ motion for exoneration and return of their contributions to the fund. The Attorneys appeal the denial of this motion, claiming that the fund is inequitable.
This Court has jurisdiction to hear appeals of interlocutory orders in the limited circumstances found in 28 U.S.C. § 1292. O’Donnell v. Latham, 525 F.2d 650, 652 (5th Cir.1976). The Attorneys assert that jurisdiction is proper under 28 U.S.C. § 1292(a)(3), which allows appeals of “[i]nterlocutory decrees of such district court or the judges thereof determining the rights and liabilities of the parties to admiralty cases in which appeals from final decrees are allowed.” 28 U.S.C. § 1292(a)(3). Courts construe this provision narrowly. Treasure Salvors v. Unidentified Wrecked and Abandoned Sailing Vessel, 640 F.2d 560, 564 (5th Cir. *3831981). Even if an order has important procedural consequences, it is not appeal-able if it does not determine the rights or liabilities of the parties. In re Ingram Towing Co. 59 F.3d 513, 517 (5th Cir.1995).
The denial of the motion for exoneration and return of the Attorneys’ contributions to the fund does not determine their rights or liabilities. It does not determine whether the Attorneys have a substantive right to the money. The district court will determine the Attorneys’ claim to the funds at the conclusion of the litigation. If the Attorneys are not justly compensated they can appeal the distribution at that time. Accordingly, because the rights or liabilities of the parties were not determined by the denial of this motion, this Court does not have jurisdiction to hear this interlocutory appeal. It is hereby DISMISSED for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.